 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANQUENITA SCHTEKA HALL,                            No. 2:19-CV-0132-DMC
12                        Plaintiff,
13              v.                                       ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                          Defendant.
16

17

18                   Plaintiff, who is proceeding pro se, brings this action for judicial review of a final

19    decision of the Commissioner of Social Security under 42 U.S.C. § 405(g).1 On February 6,

20    2019, the court granted plaintiff’s motion for leave to proceed in forma pauperis. That order

21    required plaintiff to submit to the United States Marshal, within 15 days of the date of service of

22    the order, a completed summons and copies of the complaint, and file a statement with the court

23    that said documents have been submitted. Plaintiff was warned that failure to comply may

24    result in dismissal of this action for lack of prosecution and failure to comply with court rules

25    and orders. See Local Rule 110. More than 15 days have elapsed and plaintiff has not

26    complied.

27
            1
                    The court’s February 6, 2019, order incorrectly indicated plaintiff is proceeding
28   with retained counsel.
                                                      1
 1                 Plaintiff shall show cause, in writing, within 30 days of the date of this order, why

 2   this action should not be dismissed for failure to submit service documents to the United States

 3   Marshall. Plaintiff is again warned that failure to respond to this order may result in dismissal

 4   of the action for the reasons outlined above, as well as for failure to prosecute and comply with

 5   court rules and orders. See id.

 6                 IT IS SO ORDERED.

 7

 8

 9   Dated: March 26, 2019
                                                          ____________________________________
10                                                        DENNIS M. COTA
11                                                        UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
